FILED

UNITED STATES DISTRICT COURT DEC 2 0 

FOR THE DISTRICT OF COLUMBIA
C|erk, U.S. District and

Eugene J_ Fisch, ) bankruptcy Courts

Plaintiff, g
v. j civil Acri@n No. /?~ 93 0309
The United States Government et al., j
Defendants. g
)
MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis. The Court will grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff is a resident of Syracuse, New York, who has submitted a voluminous
Complaint, consisting of l,59l enumerated paragraphs in Part One alone. Although the Court
has labored through plaintiff s allegations, it need point only to plaintiff s jurisdictional
statement as the basis for dismissal. Plaintiff states that "[t]his Court has full jurisdiction to act
fairly and without delay, since the Second Circuit and District Court conspiratorially violated
Plaintiff s due process rights, discriminated [sic] Plaintiff [sic] rights under the [Crime Victims’
Rights Act] which were willfully and conspiratorially violated." Compl. 11 148 (citing 18 U.S.C.
§ 377l(d)(3)). Plaintiff seeks monetary damages but the Crime Victims’ Act specifically states

that "[n]othing in this chapter shall be construed to authorize a cause of action for damages . . . ."

1

18 U.S.C. § 377l(d)(6). Plaintiff further states that he is suing under 42 U.S.C. § 1983, but he
"nam[es] eight Federal Circuit and District Court Judges, seven Clerks of Court, and U.S.
Attorneys Preet Bhaara of the Southern District Court of New York, and Richard Hartunian of
the Northern District of New York, along with two Deputy U.S. Attomeys as defendants in a
systematic obstruction of justice and for perpetrating fraud on public policies." Id. 11 149. By its
terrns, section 1983 applies only to state actors, not the federal defendants named here.
Essentially, plaintiff takes issue with court rulings and proceedings held in the federal
courts in New York. Jurisdiction is wanting because a federal district court is not a reviewing
court and, thus, lacks subject matter jurisdiction to review the decisions of other Article III
courts. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Fleming v. Unitea'
States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995) (citing District
ofColumbia Court ofAppeals v. Fela'man, 460 U.S. 462, 482 (1983); R00ker v. Fidelz'ly Trust
C0., 263 U.S. 413, 415, 416 (1923)). In addition, the prolix complaint does not comply with the
pleading requirement of Fed. R. Civ. P. 8(a)(2) by containing "a short and plain statement of the
claims showing that the pleader is entitled to relief’ and is " ‘so attenuated and unsubstantial as
to be absolutely devoid of merit.’ " Hagans v. Lavine, 415 U.S. 528, 536-37 (1974) (quoting
Newburyport Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)). Hence, this case will be
dismissed with prejudice. See Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) ("A
complaint may be dismissed on jurisdictional grounds when it "is ‘patently insubstantial,’

presenting no federal question suitable for decision.") (quot` ~, ~' elly, 39 F.3d 328, 330

   

e andum Opinion.

Date: December!é ,2013

Ji)nited States District Judge